NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PEDRO MULUL-TISTA,                              No.    19-70695

                Petitioner,                     Agency No. A099-652-027

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                                Immigration Judge

                               Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Pedro Mulul-Tista, a native and citizen of Guatemala, petitions for review of

an immigration judge’s (“IJ”) determination under 8 C.F.R. § 1208.31(a) that he

did not have a reasonable fear of persecution or torture in Guatemala and thus is

not entitled to relief from his reinstated removal order. We have jurisdiction under

8 U.S.C. § 1252. We review an IJ’s negative reasonable fear determination for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence. Andrade-Garcia v. Lynch, 828 F.3d 829, 833 (9th Cir. 2016).

We deny the petition for review.

      In his opening brief, Mulul-Tista does not challenge the IJ’s determination

that he failed to establish a reasonable fear of persecution on account of a protected

ground. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013)

(issues not specifically raised and argued in a party’s opening brief are waived).

      Substantial evidence supports the IJ’s determination that Mulul-Tista failed

to demonstrate a reasonable possibility of torture by or with the consent or

acquiescence of the government if returned to Guatemala. See Andrade-Garcia,

828 F.3d at 836-37.

      We reject as unsupported by the record Mulul-Tista’s contentions that the IJ

applied an incorrect legal standard or otherwise erred in the analysis of his claim.

      PETITION FOR REVIEW DENIED.




                                          2                                    19-70695